DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.

Claim Interpretation - 35 U.S.C. § 101
Claim 8 recites at least one computer readable medium. The medium, according to the specification, is to “exclude propagating signals and to exclude transmission media" (PGPub para. [0045]). Therefore claim 8 is eligible under 35 U.S.C. § 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 12, 15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hefetz et al. (US Publication 2017/0086768 A1, hereafter Hefetz), in view of Hsieh et al. (US Publication 2016/0292874 A1, hereafter Hsieh).
As per claim 1, Hefetz teaches the invention substantially as claimed including an apparatus (ABSTARCT) comprising:
at least one processor (FIG. 1-2); and
at least one computer readable storage medium (FIG. 1-2) including instructions which, when executed, cause the at least one processor to at least:
reconstructing an image (FIG. 11 #1110; para. [0026]; para. [0053]);
identify at least one of an organ of interest or a region of interest in the image (FIG. 11 #1115; para. [0054] especially regarding “identify organs and organ boundaries”); 
analyze values in at least one of the organ of interest or the region of interest (para. [0055]-[0057] regarding applying “a mapping function to the pixels or voxels in each zone”);
process the at least one of the organ of interest or the region of interest based on the analyzed values to provide a processed object in the at least one of the organ of interest or the region of interest (para. [0047] describing that the overlapping portion of the windows R1 and R2 may map soft tissue. In this way, material in the intermediate or overlapping regions, which may include important structures or materials (e.g., a tumor) that may otherwise be ineffectively imaged in the multi-window image, may be effectively imaged. The tumor can be regarded as the recited “processed object”); and
display the processed object for interaction via an interface, the display to include exposing at least one of the organ of interest or the region of interest (ABSTARCT; FIG. 2 #232; FIG. 11-12; para. [0038]: “The display 232 may also allow the operator to select a volume of interest (VOI) and/or request patient information, for example, via graphical user interface (GUI) for a subsequent scan or processing”; para. [0057]-[0058]).
	The limitations regarding processing an image to reduce noise in the image, and using a model for exposing at least one of the organ of interest or the region of interest, however, are not apparently available. 
Hsieh in the same field of endeavor discloses a method for reconstructing and automatically segmenting an image (Abstract). When reconstructing an image, Hsieh applies a normal iterative reconstruction algorithm to reconstruct a first image, and applies a modified iterative reconstruction algorithm to reconstruct a second image. Both algorithms reduce noise when performing reconstructing, but the modified iterative reconstruction algorithm outperforms by ensuring the noise-induced intensity fluctuation is reduced to a minimum. The quality of the first image is suitable for diagnostics but not for automated segmentation, while the quality of the second image is not as suitable as the first image for diagnostics but is well-suited for automated segmentation. See FIG. 3-4, para. [0003], [0029] and [0033]-[0034]. 
After finishing image segmentation, Hsieh outputs the result to a display, receives segment selection and highlights the selected segment (FIG. 3 #335, 340 and 345). When selecting a segment, Hsieh performs machine learning algorithm to the segmented first image to automatically identify an atypical segment. To that end, such a machine learning algorithm may identify segments associated with anatomical structures expected in the image, and may return any segments which are not associated with standard anatomical structures (para. [0039]). Hsieh further applies a color to the boundary of the selected segment, or highlights the selected segment by reducing the brightness of the entire image aside from the selected segment while maintaining the original brightness of the selected segment (para. [0040]).
	Taking the combined teachings of Hefetz and Hsieh as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider suppressing noise in an image in order to improve image quality for further processing, and consider exposing organ of interest or region of interest using a model in order to highlight the interested area.

As per claim 5, dependent upon claim 1,  Hefetz in view of Hsieh teaches the model is a first model (See rejections applied above to claim 1 regarding Hsieh’s teaching) and wherein the at least one processor is to identify at least one of the organ of interest or the region of interest in the image using a second model (Hefetz FIG. 11 #1115; para. [0054] “a simple threshold technique”).

Claim 8, an independent medium claim, is rejected as applied above to apparatus claim 1.

Claim 12, dependent upon claim 8, is rejected as applied to claim 5 above.

Claim 15, an independent method claim, is rejected as applied above to apparatus claim 1.

Claim 17, dependent upon claim 15, is rejected as applied to claim 5 above.

As per claim 20, dependent upon claim 15, Hefetz in view of Hsieh further teaches triggering a next action based on exposing at least one of the organ of interest or the region of interest (Hefetz para. [0038], [0058]). 

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hefetz et al. (US Publication 2017/0086768 A1, hereafter Hefetz), in view of Hsieh et al. (US Publication 2016/0292874 A1, hereafter Hsieh), as applied above to claims 1 and 8 respectively, and further in view of Claessen et al. (US Publication 2021/0082184 A1, hereafter Claessen). 
As per claim 2, Hefetz in view of Hsieh does not teach the recited limitations.
Claessen discloses a method for automated 3D root shape prediction (Abstract). Claessen further discloses a post-processing deep learning neural network for smoothing and filling of desired dento-maxillofacial structures, and removal of non-feasible voxel data. 
Taking the combined teachings of Hefetz, Hsieh and Claessen as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider performing post-processing in order to expose the desired structure in better quality. 

Claim 9, dependent upon claim 8, is rejected as applied to claim 2 above.

Claims 3, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hefetz et al. (US Publication 2017/0086768 A1, hereafter Hefetz), in view of Hsieh et al. (US Publication 2016/0292874 A1, hereafter Hsieh), as applied above to claims 1, 8 and 15 respectively, and further in view of Newton et al. (US Publication 2015/0190533 A1, hereafter Newton).
As per claim 3, Hefetz in view of Hsieh does not teach the recited limitations.
Newton is evidenced that an organ of interest or a region of interest includes a liver is well-known and practiced (FIG. 4-6; para. [0017], [0070]).
Taking the combined teachings of Hefetz, Hsieh and Newton as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider including liver as an organ of interest in order to better diagnose liver diseases.  

Claim 10, dependent upon claim 8, is rejected as applied to claim 3 above.

As per claim 19, dependent upon claim 15, Hefetz in view of Hsieh and Newton teaches the processing the image to reduce noise in the image includes using adaptive statistical iterative reconstruction (Newton: page 6 left column para. [0052] last 7 lines).

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hefetz et al. (US Publication 2017/0086768 A1, hereafter Hefetz), in view of Hsieh et al. (US Publication 2016/0292874 A1, hereafter Hsieh), as applied above to claims 1 and 8 respectively, and further in view of Yang et al. (US Publication 2018/0314906 A1, hereafter Yang).
As per claim 4, Hefetz in view of Hsieh does not teach the recited limitations.
Yang discloses a method for pre-processing an image, which includes generating a skin mask and removing voxels outside the skin mask (para. [0046]). 
Taking the combined teachings of Hefetz, Hsieh and Yang as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider removing voxels outside a region of interest in order to highlight the region of interest. 

Claim 11, dependent upon claim 8, is rejected as applied to claim 4 above.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hefetz et al. (US Publication 2017/0086768 A1, hereafter Hefetz), in view of Hsieh et al. (US Publication 2016/0292874 A1, hereafter Hsieh), as applied above to claims 5 and 12 respectively, and further in view of Nye et al. (US Publication 2020/0211694 A1, hereafter Nye).
As per claim 6, Hefetz in view of Hsieh does not teach that the second model is a deep learning model.
Nye is evidenced that identifying a target organ region in an image using a deep learning model is well-known and practiced (para. [0113]). 
Taking the combined teachings of Hefetz, Hsieh and Nye as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider identifying an organ of interest or a region of interest using a deep learning model in order to detect the organ or region accurately.

Claim 13, dependent upon claim 12, is rejected as applied to claim 6 above.

Allowable Subject Matter
Claims 7, 14, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664